— Appeal by the defendant from a two judgments of the Supreme Court, Queens County (Joy, J.), both rendered June 18, 1991, convicting him of attempted murder in the second degree under Indictment No. 2112/91 and attempted murder in the second degree, criminal use of firearm in the first degree, criminal possession of a weapon in the second degree, and criminal mischief in the fourth degree, under Indictment No. 4127/89, upon his pleas of guilty, and imposing sentences.Ordered that the judgments are affirmed.We have examined the defendant’s contentions to the extent they were not waived by his knowing waiver of his right to appeal (see, People v Sutton, 80 NY2d 273; People v Callahan, 80 NY2d 273), and find them to be without merit. Mangano, P. J., Bracken, Sullivan and Balletta, JJ., concur.